 

Exhibit 10.1

 

 

 

First Note Modification Agreement

 

This agreement is dated as of September 29, 2016 (the "Agreement Date"), by and
between BSQUARE CORPORATION (the "Borrower") and JPMORGAN CHASE BANK, N.A.
(together with its successors and assigns, the "Bank").  The provisions of this
agreement are effective on the date that this agreement has been executed by all
of the signers and delivered to the Bank (the "Effective Date").

 

WHEREAS, the Borrower executed a Line of Credit Note dated as of September 22,
2015 in the original principal amount of Twelve Million and 00/100 Dollars
($12,000,000.00), (as same may have been amended or modified from time to time,
the "Note") as evidence of an extension of credit from the Bank to the Borrower,
which Note has at all times been, and is now, continuously and without
interruption outstanding in favor of the Bank; and,

 

WHEREAS, the Borrower has requested and the Bank has agreed that the Note be
modified to the limited extent as hereinafter set forth in this agreement;

 

NOW THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:

 

1.ACCURACY OF RECITALS.  The Borrower acknowledges the accuracy of the Recitals
stated above.

 

2.DEFINITIONS.  Capitalized terms used in this agreement shall have the same
meanings as in the Note, unless otherwise defined in this agreement.

 

3.MODIFICATION OF NOTE.

 

3.1The paragraph entitled “Promise to Pay” is amended in its entirety to state:

 

Promise to Pay.  On or before September 22, 2018, for value received, BSQUARE
CORPORATION (the "Borrower") promises to pay to JPMORGAN CHASE BANK, N.A., whose
address is 1301 2nd Ave, Seattle, WA 98101 (the "Bank") or order, in lawful
money of the United States of America, the sum of Twelve Million and 00/100
Dollars ($12,000,000.00) or so much thereof as may be advanced and outstanding,
plus interest on the unpaid principal balance as provided below.

 

3.2The paragraph entitled “Principal Payments” is amended in its entirety to
state:

 

Principal Payments.  All outstanding principal and interest is due and payable
in full on September 22, 2018, which is defined herein as the "Principal Payment
Date".

 

3.3The following Interest Rate Definitions are amended and restated in their
entirety, to read as follows:

 

"Adjusted One Month LIBOR Rate" means, with respect to a CB Floating Rate
Advance for any day, an interest rate Per Annum equal to the sum of (i) 2.50%
plus (ii) the quotient of (a) the LIBOR Screen Rate determined by the Bank by
reference to the Page to be the rate at approximately 11:00 a.m. London time, on
such date or, if such date is not a Business Day, on the immediately preceding
Business Day (provided that if the LIBOR Screen Rate at any such time shall be
less than zero, such rate shall be deemed to be zero for purposes of this Note)
for dollar deposits with a maturity equal to one (1) month, divided by (b) one
minus the Reserve Requirement (expressed as a decimal) applicable to dollar
deposits in the London interbank market with a maturity equal to one (1) month.

 

"LIBOR Rate" means with respect to any LIBOR Rate Advance for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other person that takes over the administration of such
rate for Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as shall be selected by the Bank in its reasonable discretion
(the “Page”); in each case, the “LIBOR Screen Rate”) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period;

 

--------------------------------------------------------------------------------

 

provided that, if any LIBOR Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Note.  If no LIBOR Screen Rate is
available to the Bank, the applicable LIBOR Rate for the relevant Interest
Period shall instead be the rate determined by the Bank to be the rate at which
the Bank offers to place U.S. dollar deposits having a maturity equal to such
Interest Period with first-class banks in the London interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period.

 

3.4Each reference in the Related Documents to the “Note” or “Notes” shall refer
to the Note as modified by this agreement.  As used in this agreement, the
"Related Documents" shall include the Note and all applications for letters of
credit, loan agreements, credit agreements, reimbursement agreements, security
agreements, mortgages, deeds of trust, pledge agreements, assignments,
guaranties, or any other instrument or document executed in connection with the
Note or in connection with any other obligations of the Borrower to the Bank.

 

4.RATIFICATION OF RELATED DOCUMENTS AND COLLATERAL.  The Related Documents are
ratified and reaffirmed by the Borrower and shall remain in full force and
effect as they may be modified by this agreement.  All property described as
security in the Related Documents shall remain as security for the Note, as
modified by this agreement, and the Liabilities under the other Related
Documents.

 

5.CONDITIONS PRECEDENT.  Before the first extension of credit governed by the
Note as amended by this agreement, the Borrower shall deliver to the Bank, in
form and substance satisfactory to the Bank, all of the items described in
Section 3.1 of the Credit Agreement.

 

6.BORROWER REPRESENTATIONS AND WARRANTIES.  The Borrower represents and warrants
to the Bank that each of the representations and warranties made in the Note and
the other Related Documents and each of the following representations and
warranties are true and correct as of the date hereof:

 

6.1No default, Event of Default or event that would constitute an Event of
Default but for the giving of notice, the lapse of time or both, has occurred
and is continuing under any provision of the Note, as modified by this
agreement, or any other Related Document.

 

6.2No event has occurred which may in any one case or in the aggregate
materially adversely affect it or any of its Subsidiaries’ financial condition,
properties, business, affairs or operations, other than litigation, claims, or
other events, if any, that have been disclosed to and acknowledged by the Bank
in writing.

 

6.3The Note, as modified by this agreement, and the other Related Documents are
the legal, valid, and binding obligations of the Borrower and the other parties,
enforceable against the Borrower and other parties in accordance with their
terms, except as may be limited by bankruptcy, insolvency or other laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.

 

6.4The Borrower is validly existing under the laws of the State of its
incorporation.  The Borrower has the requisite power and authority to execute
and deliver this agreement and to perform the obligations described in the
Related Documents as modified herein.  The execution and delivery of this
agreement and the performance of the obligations described in the Related
Documents as modified herein have been duly authorized by all requisite action
by or on behalf of the Borrower.  This agreement has been duly executed and
delivered by or on behalf of the Borrower.

 

7.FURTHER BORROWER AGREEMENTS.  The Borrower hereby agrees:

 

7.1The Borrower fully, finally, and forever releases and discharges the Bank,
its successors, and assigns and their respective directors, officers, employees,
agents, and representatives (each a "Bank Party") from any and all causes of
action, claims, debts, demands, and liabilities, of whatever kind or nature, in
law or equity, of the Borrower, whether now known or unknown to the Borrower,
(i) in respect of the loan evidenced by the Note and the Related Documents, or
of the actions or omissions of any Bank Party in any manner related to the loan
evidenced by the Note or the Related Documents and (ii) arising from events
occurring prior to the date of this agreement ("Claims"); provided, however,
that the foregoing RELEASE SHALL INCLUDE ALL CLAIMS ARISING OUT OF THE
NEGLIGENCE OF ANY BANK PARTY, but not the gross negligence or willful misconduct
of any Bank Party.

 

7.2This agreement shall be subject to Section 8.13 of the Credit Agreement
regarding payment of all reasonable and documented costs and expenses of every
kind incurred (or charged by internal allocation) in connection with the
negotiation, preparation, execution, amendment, modification, supplementing and
waiver of the Note and this agreement.

 

 

--------------------------------------------------------------------------------

 

8.INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER.  The
Note, as modified by this agreement, and the other Related Documents contain the
complete understanding and agreement of the Borrower and the Bank in respect of
any Liabilities evidenced by the Note and supersede all prior understandings,
and negotiations.  If any one or more of the obligations of the Borrower under
this agreement or the Note, as modified by this Agreement, is invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining obligations of the Borrower shall not in any way be affected or
impaired, and the invalidity, illegality or unenforceability in one jurisdiction
shall not affect the validity, legality or enforceability of the obligations of
the Borrower under this agreement, the Note as modified by this agreement and
the other Related Documents in any other jurisdiction.  No provision of the
Note, as modified by this agreement, or any other Related Documents may be
changed, discharged, supplemented, terminated, or waived except in a writing
signed by the party against whom it is being enforced.

 

9.GOVERNING LAW AND VENUE.  This agreement shall be governed by and construed in
accordance with the laws of the State of Washington (without giving effect to
its laws of conflicts).  The Borrower agrees that any legal action or proceeding
with respect to any of its obligations under the Note or this agreement may be
brought by the Bank in any state or federal court located in the State of
Washington, as the Bank in its sole discretion may elect.  By the execution and
delivery of this agreement, the Borrower submits to and accepts, for itself and
in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of those courts.  The Borrower waives any claim that the State of
Washington is not a convenient forum or the proper venue for any such suit,
action or proceeding.  This agreement binds the Borrower and its successors, and
benefits the Bank, its successors and assigns.  The Borrower shall not, however,
have the right to assign the Borrower's rights under this agreement or any
interest therein, without the prior written consent of the Bank.

 

10.COUNTERPART EXECUTION.  This agreement may be executed in multiple
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts, taken together, shall constitute one and the same
agreement.

 

11.NOT A NOVATION.  This agreement is a modification only and not a
novation.  In addition to all amounts hereafter due under the Note, as modified
by this agreement, and the other Related Documents, all accrued interest
evidenced by the Note being modified by this agreement and all accrued amounts
due and payable under the Related Documents shall continue to be due and payable
until paid.  Except for the modification(s) set forth in this agreement, the
Note, the other Related Documents and all the terms and conditions thereof,
shall be and remain in full force and effect with the changes herein deemed to
be incorporated therein.  This agreement is to be considered attached to the
Note and made a part thereof.  This agreement shall not release or affect the
liability of any guarantor, surety or endorser of the Note or release any owner
of collateral securing the Note.  The validity, priority and enforceability of
the Note shall not be impaired hereby.  References to the Related Documents and
to other agreements shall not affect or impair the absolute and unconditional
obligation of the Borrower to pay the principal and interest on the Note when
due.  The Bank reserves all rights against all parties to the Note and the other
Related Documents.

 

12.TIME IS OF THE ESSENCE.  Time is of the essence under this agreement and in
the performance of every term, covenant and obligation contained herein.

 

THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]




 

--------------------------------------------------------------------------------

 

 

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

 

 

 

 

Borrower:

Address:

110 110th Ave NE

Bellevue, WA 98004

 

BSQUARE CORPORATION

 

 

 

By:

/s/ Jerry D. Chase

 

 

 

 

Jerry D. Chase              

CEO      

 

 

 

 

Printed Name

Title

 

Date Signed:

September 29, 2016

 

 

 

 

 

 

 

By:

/s/ Bruce R. York

 

 

 

 

Bruce R. York

Corporate Controller

 

 

 

 

Printed Name

Title

 

Date Signed:

September 29, 2016

 

BANK’S ACCEPTANCE

 

The foregoing agreement is hereby agreed to and acknowledged.

 

 

 

 

Bank:

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

By:

/s/ Jessalynn Nagy

 

 

 

 

Jessalynn Nagy    

Authorized Officer

 

 

 

 

Printed Name

Title

 

 

 

Date Signed:

September 29, 2016

 

 

 